COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  '
 TEXAS DEPARTMENT OF AGING                                    No. 08-11-00336-CV
 AND DISABILITY SERVICES,                         '
                                                                 Appeal from the
                               Appellant,         '
                                                           County Court at Law No. 5
 v.                                               '
                                                            of El Paso County, Texas
                                                  '
 FRANKY BLOBERG,                                  '             (TC# 2009-4901)

                               Appellee.

                                  MEMORANDUM OPINION

       Pending before the Court is Appellant=s motion for voluntary dismissal of this appeal. See

TEX.R.APP.P. 42.1(a)(1). The motion is granted, and this appeal is dismissed. Costs of appeal

are assessed against Appellant. See TEX.R.APP.P. 42.1(d). Appellant=s motion for extension of

time to file the brief is denied as moot.



February 8, 2012
                                             CHRISTOPHER ANTCLIFF, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.